Citation Nr: 1139336	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to January 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2007 substantive appeal, on VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  A Travel Board hearing subsequently was scheduled, but in September 2008 the RO informed him that because of scheduling conflicts his Travel Board hearing date and time had been changed.  And in November 2008, in lieu of this Travel Board hearing change, he accepted and had a hearing instead before a local Decision Review Officer (DRO).  Also, after the RO contacted him in September 2010, he affirmed that he no longer wanted a Travel Board hearing.  His hearing request therefore has been satisfied.


FINDING OF FACT

The Veteran requires medication for treatment of his hypertension, and he has had some diastolic blood pressure readings of 100 or more in the recent past, but on the whole his diastolic blood pressure has not been predominantly 100 or more or his systolic blood pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory." Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705 -06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704 -05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 

case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It also since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2007, so before initially adjudicating his claim in the September 2007 decision at issue in this appeal, therefore in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing both the disability rating and downstream effective date elements of his claim.  So he has received all required notice concerning his claim.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all relevant evidence that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), VA and private treatment records, and any relevant lay statements.  He also had VA compensation examinations in March 2007, December 2008, and most recently in May 2010 to assess and then continually reassess the severity of his hypertension.  So additional examination is not needed because the results of these examinations and the other evidence in the file provide the findings needed to properly rate his hypertension.  38 C.F.R. §§ 3.327(a), 4.2.  He is not entitled to another examination merely on account of the passage of time since that most recent examination, especially since it was only just over a year ago.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.


II.  Whether a Higher (Compensable) Rating is Warranted for the Hypertension

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2). 

The Veteran's hypertension is currently rated noncompensably (i.e., zero-percent) disabling as per 38 C.F.R. § 4.104, DC 7101, for hypertensive vascular disease (hypertension and diastolic hypertension).

According to DC 7101, a rating of 10 percent is assigned for diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent is assigned for diastolic pressure predominantly 110 or higher or systolic pressure predominantly 200 or higher.  A rating of 40 percent is assigned for diastolic pressure predominantly 120 or higher.  And a rating of 60 percent is assigned for diastolic pressure predominantly 130 or higher.


The Veteran's VA outpatient treatment records dated from November 2005 to January 2007 show his blood pressure readings ranged from 140-169/46-104 (systolic/diastolic).

He had a VA compensation examination in March 2007, at which time he reported a history of hypertension since 1995.  His hypertension medication was listed as Atenol.  The objective physical examination revealed that his heart rate was 52 beats per minute.  His seated, supine, and standing blood pressure readings were:  142/76, 143/100, and 156/109.  The pertinent diagnosis was  service-connected hypertension with suboptimal control with medications.

More recently dated VA outpatient treatment records from April to November 2007 show the Veteran's blood pressure readings were in the range of 126-133/79-87 (systolic/diastolic).

VA and private blood pressure readings from February through early December 2008 ranged from 126-47/47-120, with some reported error entries.

During his December 2008 VA compensation examination, the Veteran complained that his hypertension was worsening.  His hypertension medications were listed as Atenol mg daily and Hydrochlorothiazide 50 mg/Triamterene 75mg daily.  It was indicated that his last blood pressure reading in April 2008 was 203/120, but that he had had no markedly elevated blood pressures since then.  Instead, his blood pressure reportedly had remained in fairly good control, and he had no then current dizziness or headaches or functional limitation related to his hypertension.  He also had no history of arrhythmia or heart disease.  His heart rate was 84.  His blood pressure readings were 155/103, 156/78, and 144/77.  The diagnosis was service-connected essential hypertension without functional limitations.

Even more recent VA and private outpatient treatment records from February to June 2010 show the Veteran's blood pressure readings were in the range of 
130-151/67-97 (systolic/diastolic).

The Veteran had his most recent VA compensation examination in May 2010.  His hypertension medications had remained the same.  He reported breathing, hand swelling, and blood pressure headaches.  He reportedly had missed two to three days of work due to elevated blood pressure.  His blood pressure readings were 146/105, 139/104, and 138/104.  The diagnosis was essential hypertension.

This evidence indicates the Veteran continues to take medications to try and control his hypertension, and at times this means of treatment has been fairly successful, whereas at other times not as much.  Ultimately, though, while at times in the recent past he has had some diastolic blood pressure readings of 100 or more, as well as a few systolic readings of 160 or more, this has been more the exception than the rule.  That is to say, this evidence on the whole does not show that he has had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, meaning well more often than not.  Moreover, since this has been the case since one year prior to the filing of this claim, the Board cannot "stage" his rating either.  See Hart, 21 Vet. App. at 505.  And since, for these reasons and bases discussed, the preponderance of the evidence is against his claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

III.  Extra-Schedular Consideration

The Board also has considered whether the circumstances of this case are so exceptional or unusual as to warrant extra-schedular consideration under the special provisions of 38 C.F.R. § 3.321(b)(1).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The Veteran does not meet the schedular criteria for a compensable rating, let alone for a higher rating.  And DC 7101 mandates that he have sufficient blood pressure readings in a certain range to warrant a higher rating, which, for the reasons and bases already discussed, he simply does not.  And although he indicated during his most recent May 2010 VA compensation examination that he had missed 2 to 3 days of work per month on account of elevated blood pressure, it was earlier indicated during his December 2008 VA examination that his hypertension did not result in functional limitation.  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  It therefore does not appear that the Veteran has an "exceptional or unusual" disability picture; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected hypertension that are unusual or are different from those contemplated by the schedular criteria.  The available schedular criteria for this service-connected disability thus are adequate, so referral for extra-schedular consideration is not warranted.

ORDER

The claim for a compensable rating for the hypertension is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


